Appellant was charged by affidavit with contributing to the neglect of her own minor children, in violation of § 4 of the act of 1907 (Acts 1907 p. 59, § 1701 Burns 1926). Trial 1, 2.  resulted in a conviction, and this appeal followed. The only question properly saved and presented is the sufficiency of the evidence; in considering which, it is only the evidence favorable to the state which will be considered. Gmil
v. State (1929), 89 Ind. App. 19, 165 N.E. 695.
It appears from the evidence that appellant and her husband are the parents of three minor children, the youngest being of the age of 10 years; that, during the last five years, appellant has lived in the city of Indianapolis with her husband and children, except on five different occasions when she deserted her home and family for the purpose of unlawful association with men other than her husband, the last of these having taken place shortly before the commencement of this prosecution; that, on one of these occasions, she went with a man to Ohio, where they were each charged and convicted of the crime of adultery; that in January, 1929, before the commencement of this prosecution, she left her children and home, and, under an assumed name, lived for a short time in adultery with a man who gave his name as Smith; and that, on the occasions when appellant left her home, she left no one in care of her children. It further appears that appellant is in the habit of drinking intoxicating liquors to excess.
The evidence is sufficient.
Affirmed. *Page 706